Citation Nr: 0732911	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals, right knee injury with degenerative changes.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee, claimed as secondary to the 
service-connected right knee disability. 

3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, claimed as secondary to the 
service-connected right knee disability. 

4.  Entitlement to service connection for a left hip 
disability, claimed as secondary to the service-connected 
right knee disability.

5.  Entitlement to service connection for a right hip 
disability, claimed as secondary to the service-connected 
right knee disability. 

6.  Entitlement to service connection for a left shoulder 
disability.

7.  Entitlement to service connection for a cervical spine 
(neck) disability, claimed as secondary to a left shoulder 
disability. 

8.  Entitlement to service connection for headaches, claimed 
as secondary to a left shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May and December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas, which denied 
entitlement to the benefits currently sought on appeal.

The initial rating claim and the claims for service 
connection for a left hip disability, a left shoulder 
disability, a neck disability, and headaches are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee is medically 
related to the veteran's service-connected right knee 
disability. 

2.  Degenerative disc disease of the lumbosacral spine is 
medically related to the veteran's service-connected right 
knee disability. 

3.  The evidence does not demonstrate an underlying right hip 
disability that is manifested only by pain.


CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease of the left knee 
is proximately due to, or the result of, his service-
connected right knee disability.  38 U.S.C.A. §§ 101(24), 
106, 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2007).

2.  The veteran's degenerative disc disease of the 
lumbosacral spine is proximately due to, or the result of, 
his service-connected right knee disability.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310 (2007).

3.  A right hip disability manifested by pain was not 
incurred or aggravated in the veteran's active duty service, 
or active or inactive duty for training; nor is one 
proximately due to, or the result of, his service-connected 
right knee disability.  38 U.S.C.A. §§ 101(24), 106, 1101, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection and secondary service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
Although the record reflects that the AOJ has not provided 
notice with respect to the initial disability rating and 
effective date elements of the claims, those matters 
referable to the granted claims are not currently before the 
Board and the AOJ will have the opportunity to provide the 
required notice before its decision.  Referable to the denied 
claim, any question as to the appropriate disability rating 
or effective date on that issue is moot, and there can be no 
failure to notify prejudice to the veteran.  In sum, the 
veteran has been able to participate effectively in the 
processing of his claims. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.

Service Connection

The veteran seeks service connection for disabilities of the 
left knee, low back, and right hip.  He contends that each of 
these disabilities are secondary to his service-connected 
right knee disability.  See VA Form 21-4138, Statement in 
Support of Claim, received in June 2004.  In the alternative, 
he contends that they are the result of injuries he sustained 
while on inactive duty for training with the National Guard.  
See handwritten letter, received December 2004.
Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
The evidence must show that a current disability exists and 
that the current disability was either caused by or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Service 
connection was established for degenerative changes of the 
right knee is May 2004.

Current treatment records demonstrate that the veteran has 
degenerative joint disease of the left knee.  See private x-
ray report, dated in September 2003; see also private 
progress note, dated in January 2005.  They also confirm a 
diagnosis of degenerative disc disease of the lumbar spine.  
See VA x-ray report, dated in July 2004; see also private 
progress note, dated in January 2005.  The question, 
therefore, is whether these current disabilities are due to 
his service-connected right knee disability.  In that regard, 
progress notes from Dr. J.W.L., dated in January and February 
2005, establish such a relationship.  

In January 2005, the veteran presented with complaints of 
pain in both knees, but primarily his right service-connected 
knee.  He also reported significant low back pain.  A full 
history of the original knee injury was reviewed, as well as 
the prior x-ray evidence of degenerative changes in both the 
left knee and low back.  Objectively, the physician noted 
that the veteran's right knee was causing some degree of 
antalgia in his gait.  That the veteran asked for an opinion 
as to whether his left knee disability and low back pain were 
due to his right knee disability was noted and the answer 
deferred.  The veteran's right knee was injected with a 
corticosteroid.

The following month, the veteran reported that his symptoms 
were distinctly improved by the injection.  After the 
injection, he was able to sleep on his side and do his 
exercises without back or knee pain.  The physician explained 
that, based on the improvement, it could be concluded that 
the symptoms in his right knee were the primary source of his 
pain.  He further stated that his symptoms elsewhere, that 
is, in his back and his left knee, related to his antalgic 
gait that he had in association with the right knee, 
implicitly reasoning that the injection improved the right 
knee, which lessened the gait disturbance, which then would 
explain the lessening of symptoms in the back and left knee.

An opinion to the contrary is also of record.  In November 
2004, a VA physician's assistant examined the veteran's spine 
and knees.  In each instance, the claims file was not 
available for review, so it is unclear whether the available 
treatment records were reviewed.  Based on these two exams, 
the examiner stated that it was not at least as likely as not 
that the disabilities were related to his knee injury.  The 
examiner did not, however, elaborate further.  

The Board finds that the February 2005 private opinion is 
more probative than the November 2004 VA opinion on the issue 
of a relationship between the veteran's left knee and low 
back disabilities and his service-connected right knee 
disability.  Specifically, while the VA opiner did not offer 
any basis for the conclusion rendered, the private physician 
provided a reasonable medical basis for his positive finding.  
This included an accurate rendering of the veteran's medical 
history and the state of his current problems.  A positive 
relationship based on the veteran's altered gait having been 
found, secondary service connection is warranted for the left 
knee degenerative joint disease and the low back degenerative 
disc disease.  As service connection is warranted under this 
theory of entitlement, direct service connection based on the 
veteran's National Guard service will not be discussed. 

Referable to the right hip disability, also claimed as a 
secondary condition, a review of the record shows only that 
the veteran has right hip pain.  In July 2004, he began 
receiving regular treatment through VA.  His initial visit 
record indicates that he reported pain; however, an x-ray 
confirmed a normal hip joint.  The only abnormalities noted 
were found in the left hip.  At a November 2004 VA 
examination, the veteran was noted to be unable to move the 
hips against even very modest resistance.  He also exhibited 
markedly decreased range of motion.  However, the examiner 
observed the veteran ambulating in the hallway with no 
difficulty, and therefore with much greater range of motion 
than elicited on exam.  Just two months later, in January 
2005, the veteran met with his private orthopedic physician 
for examination, for a history of bilateral hip pain.  
Objective testing at that time revealed full range of motion 
of the hip that did not cause pain.  No diagnosis referable 
to the right hip was rendered.  In sum, although the veteran 
no doubt experiences pain in his hip, no underlying 
pathological reason for that pain has been found.  Without an 
underlying diagnosis, there is no compensable disability 
under the law.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (2001).  Service connection is not warranted for a 
right hip disability.


ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee is granted.

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is granted.

Entitlement to service connection for a right hip disability 
is denied.


REMAND

The veteran has appealed his initial disability rating for 
his right knee disability.  In April 2006, he notified VA 
that he receives regular treatment for his knee and other 
disabilities from the VA Medical Center in Fayetteville, 
Arkansas.  Consistent treatment records in the file date only 
to October 2004.  Additionally, the veteran submitted VA 
medical evidence dated in April 2006 that indicated that his 
"recent knee examination by Orthopedics is well documented 
in the chart."  This evidence is directly relevant to the 
severity of the veteran's knee disability and must be 
obtained prior to appellate review of the higher initial 
rating claim.  It also indicates that the veteran's knee 
disability may have increased in severity since the last VA 
examination, which was in November 2004.  Thus, he should be 
scheduled for an examination.

The veteran seeks service connection for a left hip 
disability, claimed as secondary to his service-connected 
right knee disability.  A July 2004 x-ray report demonstrated 
"large soft tissue calcifications adjacent to the left 
lateral femoral neck, most likely dystrophic/heterotopic 
bone, possibly from old injury."  It also indicated that it 
could "possibly be within a distended bursa."  When read in 
light of the February 2005 opinion by Dr. J.W.L., it is 
unclear to the Board whether the results of this x-ray are 
medically the cause of the veteran's reported pain, and 
further whether they are due to the service-connected knee 
disability.  An opinion of that nature should be sought. 

The veteran's records document a current diagnosis of left 
shoulder tendonitis with bursitis.  See June 2005 magnetic 
resonance imaging (MRI) scan.  His service medical records, 
to include those from his National Guard service, include a 
sick slip dated in February 1985 when the veteran was on 
drill duty, or inactive duty for training (INACDUTRA).  The 
slip clearly indicates that the veteran was treated for an 
injury in the line of duty.  He presented with complaints of 
left shoulder pain after slipping on the ice and was released 
to the hospital.  Emergency room reports from the same day 
show that he was treated for a left shoulder strain due to a 
fall on ice.  The question remains, therefore, whether the 
current shoulder disability is related to this injury while 
on INACDUTRA.  In February 2005, the veteran's treating 
chiropractor, Dr. R.R.B., reported that he had been treating 
the veteran for neck and left shoulder pain since September 
1996 and related the conditions to the veteran's February 
1985 fall.  He did not, however, indicate any medical basis 
for that conclusion.  As the evidence suggests a nexus but is 
too lacking in specificity to support a decision on the 
merits, a medical opinion should be sought.  38 C.F.R. 
§ 3.159(c)(4) (2007).  

The veteran also seeks service connection for headaches and a 
cervical spine (or neck) disorder as directly related to the 
1985 accident, or alternatively, as secondary to the claimed 
left shoulder disability.  The record is negative for 
complaints, treatment, or a diagnosis of headaches.  However, 
as mentioned above, there is a significant body of VA medical 
evidence yet to be obtained.  As that evidence may contain a 
diagnosis, the claim must be remanded.  If a diagnosis is 
noted, an opinion should be sought as to whether the 
headaches are related to the accident or are secondary to the 
left shoulder disability.  

Referable to the cervical spine disability, a June 2005 x-ray 
notes a disc protrusion at C5-6 with mild canal stenosis.  An 
opinion is required as to whether this is related to the 
original fall documented in February 1985, or if it is a 
secondary condition associated with the left shoulder 
disability.  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claims 
for service connection and secondary service 
connection, to include the rating criteria by 
which a disability granted service connection 
will be evaluated and how the effective date of 
that grant will be assigned.

2.  Obtain VA outpatient clinical records from 
the VAMC in Fayetteville, Arkansas, for the 
period from October 2004 forward.

3.  Schedule the veteran for a VA orthopedic 
examination by a physician to determine the 
severity of his service-connected right knee 
disability, as well as the nature and etiology 
of any left hip, left shoulder, and neck 
disabilities diagnosed.  The claims file should 
be reviewed in conjunction with the 
examination.  All testing deemed necessary 
should be performed and results reported in 
detail.  The examiner is asked to render 
opinions as to the following:

	a.  whether it is at least as likely as not 
(probability of fifty percent or more) that 
the veteran's left hip disorder as described 
in the July 2004 x-ray report was caused by, 
or was the result of, his service-connected 
right knee disability and resultant antalgic 
gait.  Specific attention is invited to the 
February 2005 private opinion by Dr. J.W.L.

	b.  whether it is at least as likely as not 
(probability of fifty percent or more) that 
the veteran's left shoulder disorder as 
described in the June 2005 MRI is related to 
the February 1985 fall on the ice while on 
National Guard inactive duty for training.  
Specific attention is invited to the tabbed 
service medical records and subsequent 
emergency room note, as well as the private 
opinion by Dr. R.R.B., dated in February 
2005.

	c.  whether it is at least as likely as not 
(probability of fifty percent or more) that 
the veteran's disc protrusion at C5-6 with 
mild canal stenosis is related to his 
February 1985 service injury, or in the 
alternative, whether it was caused by, or 
was the result of, the left shoulder 
disability.

d.  whether it is at least as likely as not 
(probability of fifty percent or more) that 
any documented diagnosis of headaches is 
related to the veteran's February 1985 
service injury, or in the alternative, 
whether it was caused by, or was the result 
of, the left shoulder disability.

4.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


